`.
:t,`-~
,‘ `\." m`:i'

,'," \ 2
` \,;jjJ lj`.

 

In the United S ates C urt of Federal Claims
No. l7-1103C
Filed August 30, 2017
NOT FOR PUBLICATION F| LED
Au@ 3 0 2017

CLARENCE SCRANAGE, JR., U.S. COURT OF

FEDERAL cLA\MS

Plaintiff,
Pro Se; Rule 12(h)(3), Subjcct-

V. l\/latter Jurisdiction; Criminal Law; 18

U.S.C. §§ 241 and 242.
Tl-IE UNITED STATES,

Defcndant.

\_/\-_/\-_/\-_/\-_/\-_/\_/\_/\_/\_/\_/

 

Clarence Scranage, Jr., King George, VA, plaintiff pro se.

Mollie Lenore Fz`nnan, Trial Attorney, Commercial Litigation Branch, Civil Division,
United Statcs Department of Justice, Washington, DC, for defendant

MEMORANDUM OPINION AND ORDER

GRlGGSBY, Judge
I. INTRODUCTION

Plaintiffpro se, Clarence Scranage, Jr., M.D., brought this action challenging his arrest,
criminal conviction, and expected Sentence to incarceration by the Unjted States District Court
for the Eastern District of Virginia. Compl. at l; see also Ex. A to Compl. For the reasons Set
forth below, the Court DISMISSES the complaint for lack of Subject-matter jurisdiction,
pursuant to Rule lZ(h)(3) of the Rules of the United States Court of F ederal Clairns (“RCFC”).

7Ul? Ll-IEE| I]|]E||I| ILB'-ll: E?55

 

 

II. FACTUAL ANI) PROCEDURAL BACKGROUNDl
A. Factual Background

Plaintiffpro se, Clarence Scranage, Jr., M.D., commenced this action on August 14,
2017. See generally Compl. Plaintiff Was a physician who held a medical iicense in the state of
Virginia. See Ex. A to Compl. at 1-2; see also United States v. Scranage, er al., No. 3:17-01'~023
(E.D. Va. Feb. 2], 2017) (indictment).

ln Febniary 2017, plaintiff was indicted and arrested for violating the Controlled
Substances Act, 21 U.S.C. § 801, et seq. See Compl. at l; see generally EX. A to Compl.;
United Stales v. Scranage, er al., No. 3:17-cr-023 (E.D. Va. Feb. 2l, 2017) (indictment).

Subsequently, plaintiff was placed on house arrest and required to wear an ankle bracelet. Ia’.

On August lO, 2017, a federal jury found plaintiff guilty of conspiracy to possess with
intent to distribute and to dispense oxycodone, in violation of the Controlled Substances Act.
See United Srafes v. Scranage, No. 3:17~cr~023 (E.D. Va. Aug. 10, 2017) (verdict). Plaintiffs
sentencing hearing before the district court is scheduled for Novernber 17, 2017. See United
Srafes v. Seranage, No. 31 l7-cr-()23 (E.D. Va. Aug. 10, 2017) (sentencing guideline order).

Plaintiffs complaint is difficult to follow. See generally Compl. But, it appears that the
gravamen of plaintiffs complaint is a challenge of his arrest, criminal conviction, and expected
sentence to incarceration by the United States District Court of the Eastern District of Virginia.
See generally :.'al.; see also EX. A to Compl.; United Slates v. Scranage, et al., No. 3:17-cr-023
(E.D. Va. Feb. Zl, 2017) (indictment). ln the compiaint, plaintiff alleges that, “[a]round
February 2017, [he] was indicted and arrested and release[d] to the custody of [his] mother under
house arrest with ankle bracelet monitoring.” Compl. at i. Plaintiff further alleges that he has

 

l The facts recited in this Memoranduin Opinion and Order are taken from plaintiffs complaint and the
exhibits attached thereto (“Coinpl.”), the indictment of the United States District Conrt for the Eastern
District of Virginia, in plaintiffs criminal case, (Uniteal States v. Scranage, et al., No. 3: l7-ci'-023 (E.D.
Va. Feb. 2 l, 201 7)', the verdict of the United States District Couit for the Eastern District of Virginia, in
plaintiffs criminal case, (Unltea’ Stales v. Scranage, No. 3:17'-01'-023 (E.D. Va. Aug. l(), 2017); and the
sentencing guideline order of the United States District Court for the Eastern District of Vii'ginia (United
Stales v. Scranage, No. 3:17-501 F.3d 1354, 1356 (Fed.
Cir. 2007)).

When determining whether a complaint filed by a pro se plaintiff is sufficient to survive a
motion to dismiss, this Couit affords more leeway under the rules to pro se plaintiffs than to
plaintiffs who are represented by counsel See Haines v. Kerner, 404 U.S. 519, 520 (1972)
(holding that pro Se complaints, c‘however inartfully pleaded,” are held to “iess stringent
standards than formal pleadings drafted by lawyers.”); Mailhews v. United Slales, 750 F.3d 1320,
1322 (Fed. Cir. 2014) (“ln considering the dismissal of a pro se complaint, the pleading is held
‘to less stringent standards than formal pleadings drafted by lawyers.”’). But, there “is no duty
on the part of the trial court to create a claim which [the plaintiff] has not spelled out in his
pleading.” Lengen v. United Slafes, 100 Fed. Cl. 317, 328 (2011) (quoting Scogin v. United
Slales, 33 Fed. Cl. 285, 293 (l995) (brackets existing; internal quotation marks omitted). And
so, while “apro se plaintiff is held to a less stringent standard than that of a plaintiff represented
by an attorney, . . . the pro se plaintiff, nevertheless, bears the burden of establishing the Court’s
jurisdiction by a preponderance of the evidence.” Riles v. United Srafes, 93 Fed. Cl. 163, 165
(2010) (citations omitted). Given this, the Court may excuse ambiguities, but not defects, in the
complaintl See Coll)erl v. United Stales, 617 F. App’X 981, 983 (Fed. Cir. 20l5); see also Demes
v. United States, 52 Fed. Cl. 365, 368 (2002) (“[T]he leniency afforded pro se litigants with

 

respect to mere formalities does not relieve them of jurisdictional requirements.”) (citation

omitted).
B. Jurisdiction And RCFC 12(h)(3)

lt is well-established that this Court’s subject-matter jurisdiction must be established
before it addresses the merits cfa claim Plains Comm. Bank v. Long Fami`ly Lanal & Caftle Co.,
lnc., 554 U.S. 316, 324 (2008) (citing Steel Co. v. Cirizensfor a Betrer Env’r, 523 U.S. 83, 94-95
(l998)) (holding that subject-matter jurisdiction is “a threshold question that must be resolved . .
. before proceeding to the merits”). ln this regard, the United States Court of Federal Claims is a

court of limited jurisdiction and “possess[es] only that power authorized by Constitution and

statute . . . .” Kokkoaen v. Guardi'an Lz'fe lns. Co. ofAm., 511 U.S. 375, 377 (1994). The Tucker

Act grants the Court jurisdiction over:

[A]ny claim against the United States founded either upon the Constitution, or any
Act of Congress or any regulation of an executive department, or upon any express
or implied contract with the United States, or for liquidated or unliquidated
damages in cases not sounding in tort.

28 U.s.C.§ 1491(3)(1) (2012).

'fhe Tucker Act, however, is a “jurisdictional statute; it does not create any substantive
right enforceable against the United States for money damages . . . . [T]he Act merely confers
jurisdiction upon [the United States Court of Federal Claims] whenever the substantive right
exists.” Um'rea’ Srales v. Tesran, 424 U.S. 392, 398 (1976) (citation omitted). And so, to pursue
a substantive right against the United States under the Tucker Act, a plaintiff must identify and
plead a money-mandating constitutional provision, statute, or regulation; an express or implied
contract with the United States; or an illegal exaction of money by the United States. Cal)ral v.
United Sl'ales, 317 F. App’x 979, 981 (Fed. Cir. 2008) (citations omitted); Norman v. United
States, 429 F.3d l081, 1095 (Fed. Cir. 2005). “[A] statute or regulation is money-mandating for
jurisdictional purposes if it ‘can fairly be interpreted as mandating compensation for damages
sustained as a result of the breach of the duties [it] impose[s].”’ Fisher v. United States, 402
F.3d 1167, 1173 (Fed. Cir. 2005) (first brackets supplied) (quoting United Srafes v. Mitchell, 463
U.S. 206, 217 (1983)).

Specifically relevant to this matter, it is well-established that the Court does not possess
jurisdiction to review, otto consider criminal matters See Cooper v. United States, 104 Fed. Cl.
306, 3 l l-l2 (2012) (holding that this Court cannot review criminal matters). lt is also well-
established that “‘subject-matter jurisdiction, because it involves a court’s power to hear a case,
can never be forfeited or waived.”’ Arl)augh v. Y & H Corp., 546 U.S. 500, 514 (2006) (quoting
United States v. Cotton, 535 U.S. 625 (2002)). “[F]ederal courts have an independent obligation
to ensure that they do not exceed the scope of their jurisdiction, and therefore they must raise and
decide jurisdictional questions that the parties either overlook or elect not to press.” Henderson
ex rel. Hericlerson v. Shinseki, 562 U.S. 428, 434 (20l1) (citation omitted). And so, “a court has
a duty to inquire into its jurisdiction to hear and decide a case.” Speeial Devices, lne., v. OEA

lnc., 269 F.3d 1340, 1342-43 (Fed. Cir. 2001) (citations omitted).

ln addition, “l`a] court may and should raise the question of its jurisdiction sua Sporire at
any time it appears in doubt.” Arctz'c Corner, lnc. v. United States, 845 F.2d 999, 1000 (Fed. Cir.
1988) (citation omitted). To that end, the Court may not allow any matter to proceed that alleges
a basis for jurisdiction “‘so attenuated and unsubstantial as to be absolutely devoid of merit.”’
Kroll v. Firmeriy, 242 F.3d 1359, 1362 (ch. Cir. 2001) (quoting Hagarzs v. Lavirle, 415 U.S.
528, 536-37 (1974)). And so, should the Court determine at any stage during litigation that it

lacks subject-matter jurisdiction, the Court must dismiss the action. RCFC l2(h)(3).

IV. DISCUSSION
A. The Court l)oes Not Possess Jurisdiction Te Consider Plaintiff’ s Claims

The Court does not possess subject-matter jurisdiction to consider plaintiffs challenge of
his criminal conviction and expected sentence to incarceration And so, the Court must dismiss

this matter for lack of subject-matter jurisdiction RCFC 12(h)(3).

As an initial matter, it is well-established that this Court does not possess subject-matter
jurisdiction to review, or to consider criminal matters See Cooper, 104 Fed. Cl. at 311-12
(holding that this Court cannot review criminal matters). A careful reading of the complaint
demonstrates that plaintiff is seeking a review of his criminal conviction and expected sentence
to incarceration by the United States District Court for the Eastern District of Virginia. See

generally Complaint. Because the gravamen of plaintiffs complaint is a challenge to his

criminal conviction and the conditions of his incarceration, the Court does not possess subject-
matter jurisdiction to consider plaintiffs claims and the Court must dismiss the complaintl

acre 12(h)(3).

ln addition, to the extent that plaintiff alleges other criminal law claims in the complaint,
the Court is similarly withoutjurisdiction to entertain such claims. See Khalil v. United States,
2017 WL 3276883 (Fed. Cl. 2017). In the complaint,~plaintiff alleges that he has “been deprived
of [his] freedom to what amounts to acts of color of law” and he cites to two criminal statutes_
18 U.S.C. § 241 (2012) (Conspiracy against rights) and 18 U.S.C. § 242 (2012) (Deprivation of
rights under color of law). Compl. at l. This Court “has no jurisdiction to adjudicate any claims
whatsoever under the federal criminal code.” Khalil, 20l7 WL 3276883 at *l (Fed. Cl. 2017)
(quoting Joshna v. United States, 17 F.3d 378, 379 (Fed. Cir. 1994)). And so, the Court must
also dismiss these claims. RCFC 12(h)(3).

The Court is also without jurisdiction to consider plaintiffs tort claim. ln the complaint,
plaintiff alleges that he “has been injured mentally, through emotional distress and financially”
because of his house arrest and conviction Compl. at 1. But again, it is well-established that the
Court may not consider such a claim under the Tucker Act. See Trafrly v. United States, 503
F.3d 1339, 1340 (Fed. Cir. 2007) (holding that this Court lacks jurisdiction to consider tort
claims.). lndeed, “the Tucker Act itself confirms the exclusion [of tort claims] by its provision
limiting the Court of Federal Claims’ jurisdiction to ‘cases not sounding in tort.”’ Rol)ero v.
United States, 634 Fed. App’x 306, 308 (Fed. Cir.2015) (citing U.S. Marine, lnc. v. United
Slales, 722 F.3d 1360, 1363, 1366 (Fed. Cir. 2013)). And so, the Court must similarly dismiss
this claim. RCFC 12(h)(3).

B. Transfer Of 'I`his Matter To Another Court Is Not In The Interest Of Justice

Lastly, a careful review of the complaint also makes clear that it is not in the interest of
justice to transfer plaintiffs complaint to a district court. See 28 U.S.C. § 1631 (2012); see also
Tex. Peanat Farmers v. United States, 409 F.3d 1370, 1374-75 (Fed. Cir. 2005) (stating that the
Court of Federal Claims should consider whether transfer is appropriate once the court has
determined that it lacks jurisdiction). 'i`itle 28, United States Code, Section 1631 provides, in

pertinent part, that:

 

Whenever a civil action is filed in a court as defined in section 610 of this

title or an appeal, including a petition for review of administrative action, is

noticed for or filed with such a court and that court finds that there is a want

of jurisdiction, the court shall, if it is in the interest of justice, transfer such

action or appeal to any other such court in which the action or appeal could

have been brought . . . .
28 U.S.C. § 1631; see also 28 U.S.C. § 610 (2012) (defining courts as “courts of appeals and
district courts of the United States, the United States District Court for the District of the Canal
Zone, the District Court of Guam, the District Court of the Virgin lslands, the United States
Court of Federal Claims, and the Court of International Trade”). The United States Court of
Appeals for the Federal Circuit has also held that “[tjhe phrase ‘if it is in the interest of justice’
relates to claims which are nonfrivolous and as such should be decided on the merits.” Galloway
Farms, lne. v. United States, 834 F.2d 998, 1000 (Fed. Cir. 1987) (quoting Zinger Corzsr. Co. v.
United States, 753 F.2d 1053, 1055 (Fed. Cir. 1985)). And so, “[a] decision to transfer rests
within the sound discretion of the transferor court, and the court may decline to transfer the case
‘ [i]f such transfer “would nevertheless be futile given the weakness of plaintiffs case on the

merits.””’ Spencer v. Unlrea' States, 98 Fed. Cl. 349, 359 (2011) (second brackets existing)
(quoting Faullcner v. United States, 43 Fed. Cl. 54, 56 (1999)).

The complaint in this case shows that plaintiff is dissatisfied with the fact that he has
been convicted of a federal criminal offense and that he will be sentenced to incarceration
However, plaintiff has not raised a nonfrivolous claim that warrants a decision on the merits
And so, the Court concludes that a transfer of this matter to a district court would be futile and

not in the interest ofjustice.3

 

3 l`~‘laintiff has not paid the Court’s filing fee, nor has plaintiff filed a motion to proceed in forma pauperis

 

 

V. CONCLUSION

In sum, when construed in the light most favorable to plaintiff, a plain reading of the
complaint demonstrates that the Court does not possesses subject-matter jurisdiction to consider
plaintiffs claims. And so, the Court must dismiss the complaint for lack of subject-matter
jurisdiction RCFC 12(h)(3).

For the foregoing reasons, the Court DISMISSES the complaint

The Clerk’s Offlce is directed to EN'I`ER final judgment accordingly

No Costs.

IT IS SO ORDERED.